Citation Nr: 0927286	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-21 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 3, 
2005, for the payment of disability compensation at the 100 
percent rate for schizophrenia, schizo-affective type.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Background

The Veteran served on active duty from October 1976 until he 
was retired for disability and placed on the Temporary 
Disabled Retired List (TDRL) effective from June 9, 1978.  

The Veteran submitted his claim for VA disability 
compensation in June 1978.  He was granted service connection 
for schizophrenia, schizo-affective type, by way of a rating 
decision dated in July 1978.  The effective date was 
established as the date after his retirement, June 10, 1978.  
The Veteran was awarded a 100 percent disability rating.  

The rating decision further established that this was a pre-
stabilization rating.  The Veteran was to be re-examined in 
February 1979 at which time an appropriate adjustment in his 
award would be made.  

Notice of the rating action was provided in July 1978.  The 
Veteran's monthly compensation was set at $754.  The notice 
letter advised the Veteran that this was a temporary 100 
percent rating and it would be reviewed in February [1979].  
The notice letter used was a Form Letter (FL) 21-826a.  This 
letter also informed the Veteran that his request for a 
waiver of his service retired pay had been forwarded to his 
service department for action.  He was further informed that 
his VA compensation would be paid beginning on the effective 
date of the reduction of his service retired pay.  The letter 
did not list any enclosures.

The Board notes that the letter wrongly informed that the 
Veteran's waiver, meaning his election of VA compensation in 
lieu of his service retired pay, was forwarded to his service 
department.  The Veteran did not make any election as to 
whether to receive VA compensation or service retired pay 
because it appears he was not given the option.  As will be 
discussed infra, the Veteran was provided with the incorrect 
form letter.

The RO failed to schedule the Veteran for the follow-up 
examination in February 1979.  The next pertinent item of 
record is a Report of Contact, dated May 9, 1980.  The writer 
noted that a VA Form 21-523, Disallowance Disability or Death 
Claim, filed on the left side of the claims folder, provided 
for the Veteran to be sent a FL-21-826 and a VA Form 21-651. 
(VA Form 21-651, Election of Compensation or Pension in Lieu 
of Retired Pay or Waiver of Retired Pay to Secure 
Compensation or Pension From Veterans Administration (38 
U.S.C. 3104(a) - 3105)).  The Report noted that the Veteran 
was sent a FL 21-826a that provided him with erroneous 
information and prevented him from electing VA disability 
compensation instead of his retired pay.  Finally, it was 
noted that the Veteran was to be re-examined in February 1979 
but this was not done.  The Report was annotated on May 16, 
1980, to show that the Veteran was sent a VA 21-651.

The Board notes that VA FL 21-826 provides the recipient with 
information that their claim for compensation has been 
disallowed because they are in receipt of service retired 
pay.  The recipient is informed that they cannot receive both 
forms of payment.  The letter instructs that a waiver of a 
portion of the service retired pay can be submitted.  The 
letter shows that a VA Form 21-651 is included as an 
enclosure.  

A completed VA 21-651 was date stamped as received at the RO 
on May 22, 1980.  The Veteran reported that he elected to his 
receive VA disability compensation instead of his service 
retired pay.  There is no evidence in the claims folder that 
any action was taken in regard to the Veteran's election of 
May 1980.

The RO wrote to the Veteran on June 11, 1980, to inform him 
that he would be scheduled for a VA examination.  The letter 
contained a notice to the Veteran, on the reverse side, that 
a failure to report for the examination could result in 
unfavorable action on his claim.  

There is a second Report of Contact, dated June 17, 1980, 
that is of record.  The contents of this Report are 
confusing.  The Report notes that the Veteran was going to be 
out of the state from June 28, 1980, to August 7, 1980.  It 
goes on to note that the Veteran received no notice of a 
compensation examination before payments were terminated.  
Finally, it was requested that an examination be scheduled 
before June 28, 1980, to resume pay.

The Board has reviewed the claims folder and cannot find 
evidence of the Veteran being paid disability compensation 
pay prior to this time.  He had been in receipt of education 
benefits.  

There is a VA Form 21-2507, Request For Physical Examination, 
of record that is dated June 11, 1980.  Block 10a of the form 
shows that it was received either on June 13, 1980, or June 
16, 1980, as the earlier date is lined out.  The form also 
shows in block 10b that an examination was scheduled for July 
9, 1980.  The examination is reported as cancelled in block 
10c.  The form is date stamped as received at the RO on July 
9, 1980.

The RO wrote to the Veteran on July 10, 1980.  The letter 
informed the Veteran that his claim was denied because he did 
not report for his scheduled examination.  He was further 
informed that no further action would be taken unless he 
informed the RO of his willingness to report for an 
examination by signing a statement on the letter and 
returning it to the RO.  His examination would then be 
rescheduled and his claim reconsidered upon completion of his 
examination.

There is no indication that the Veteran responded to the RO's 
letter.  There is no indication that the letter was returned 
as undeliverable.  

The RO received notice that the Veteran was removed from the 
TDRL and discharged from service, effective September 30, 
1980, from the Army Finance and Accounting Center in October 
1980.  The Veteran was noted to have received severance pay.  

The next communication from the Veteran was received on 
February 3, 2005.  He was seeking entitlement to service 
connection for tinnitus.

The February 2005 claim resulted in a review of the Veteran's 
claims folder.  The RO submitted a request for an advisory 
opinion from the Director, Compensation and Pension Service 
(Director) in August 2005.  

The request involved whether the Veteran's 100 percent 
rating, assigned in 1978, was protected under the United 
States Court of Appeals for Veterans Claims (Court), decision 
in Salgado v. Brown, 4 Vet. App. 316 (1993).  The request 
provided factual background that noted the grant of service 
connection in 1978 and intended examination of February 1979.  
The developments of May 1980 were discussed.  It was noted 
that the Veteran was sent a VA Form 21-651 but the request 
fails to acknowledge that the Veteran returned the form with 
an election to receive VA compensation.  

The request also noted the developments surrounding the VA 
examination.  It was acknowledged that the Veteran had 
advised the RO of his dates of availability and that he would 
not be able to attend his examination scheduled for July 9, 
1980.  It was further noted that he requested that his 
examination be rescheduled.  The RO noted that the Veteran's 
claim was denied on July 10, 1980, for failure to report for 
the examination.  It was said that no attempt was made to 
reschedule the examination.  The RO also erroneously reported 
that the Veteran never elected compensation in lieu of 
retired pay.  Finally, it was noted that the Veteran did not 
respond to the letter of July 10, 1980.  

The request noted that the holding in Salgado suggested that 
the 100 percent disability rating was protected; however, the 
RO was uncertain whether the Veteran's failure to respond to 
the July 10, 1980, letter had any bearing on the issue.  The 
request acknowledged that the letter of July 10, 1980, was 
"inappropriate" given the information reported on June 17, 
1980, about the Veteran's availability.

The Director issued an advisory opinion in January 2006.  In 
essence the only question decided was that the Veteran's 100 
percent rating was protected, meaning that it remained in 
effect from the June 10, 1978.  The opinion reviewed the 
history of the Veteran's disability in service and the grant 
of service connection in 1978.  It also noted that the 100 
percent rating assigned in July 1978 was a pre-stabilization 
rating and that an examination was to take place in February 
1979.  The opinion noted that the Veteran's VA Form 21-651, 
was received by the RO on May 22, 1980.  There was a further 
recitation of the facts regarding the notice of an 
examination, and the notice of availability by the Veteran.  
The opinion also noted that the Veteran's claim was denied 
for failure to report for his examination.

The opinion noted that the denial of the claim for failure to 
report for an examination was erroneous because the Veteran 
had notified the RO he would be out of town for the specified 
period.  The opinion further noted that the exception to the 
holding in Salgado was if a veteran failed, without adequate 
reason, to report for a VA examination, then his rating would 
not be protected.  The opinion stated that the evidence of 
record demonstrated that the Veteran had adequate reason for 
not reporting for the scheduled examination.  Accordingly, 
the 100 percent rating for service-connected schizophrenia, 
schizo-affective type, was protected.  

The RO then issued the rating decision on appeal in February 
2006.  The RO determined that the Veteran's claim was 
rightfully denied in July 1980 when he failed to report for 
his examination.  As the Veteran did not respond to the 
letter of July 10, 1980, his claim was considered to be 
abandoned.

The Veteran, through his representative, disagreed with the 
decision in April 2006.  It was contended that an effective 
date of June 10, 1980, was proper.  It appears that the 
representative meant to say that a date of June 10, 1978, the 
original date of service connection, was the proper date.  

The RO issued a statement of the case (SOC) in June 2006.  
The reasons and bases were more expanded than those of the 
rating decision.  However, the basis for denial remained the 
same - the Veteran failed to report for his scheduled 
examination and did not respond to the notice within a year.  
His next claim was submitted in February 2005.  As the 
Veteran had abandoned his claim, his effective date was the 
date of the next claim.

The SOC acknowledged the Veteran's submission of the VA 21-
651 in May 1980 but did not address the impact of that 
submission.  The SOC also concluded that the Veteran had 
adequate reason for failure to report for his examination.  
This was, in fact, the basis for finding that his 100 percent 
disability rating was protected.  This finding was reached by 
the Director in the advisory opinion in addition to the 
admission by the RO in the SOC.

The Veteran submitted a statement in July 2006 wherein he 
questioned why he was not given the opportunity to elect to 
receive VA disability compensation at the time his claim was 
originally decided.  He also challenged the denial of his 
claim on the basis of being abandoned.  He cited to the 
statements of record that acknowledged that he had adequate 
reason to not report for his examination.  He noted that he 
had asked that his examination be re-scheduled.

Development Required

The RO has not addressed the question of the adequacy initial 
notice provided to the Veteran in July 1978.  At the time of 
the Veteran's initial claim, he could not receive both VA 
disability compensation and service retired pay.  The record 
appears to show that he was not provided the opportunity to 
make an election of VA compensation in lieu of his retired 
pay at that time.

The wrong letter was sent to the Veteran and that letter did 
not list a VA Form 21-651 as an enclosure.  This is 
acknowledged by way of the June 17, 1980, Report of Contact, 
and in the request for an advisory opinion.  The Board notes 
that 38 C.F.R. § 3.750(b) (1980) provides that, in an initial 
determination, elections may be applied retroactively if the 
claimant was not advised of his or her right of election and 
the effect thereof.  See generally Svehla v. Principi, 17 
Vet. App. 160 (2003).

The RO has not yet addressed the issue of whether the 
Veteran's initial notice in 1978 was adequate and what impact 
an incorrect notice may have on an earlier effective date.  
The RO must make a determination in this regard in the first 
instance as it is related to the potential establishment of 
an earlier effective date.

The RO has also not addressed the impact of the Veteran's 
submission of a VA Form 21-651 in May 1980.  It was reported 
to the Director that the Veteran had not elected to waive his 
service retired pay.  However, the waiver form was received 
May 22, 1980, and represents a clear election of payment.  
This was noted even in the advisory opinion.  No action was 
taken on the form.  This must be addressed by the RO in the 
first instance as to whether any payment for VA compensation 
at an earlier date may be made based on the submission.  

Finally, because action on either of the two issues may 
result in the Veteran be entitled to an earlier effective 
date for payment of his 100 percent disability compensation, 
the RO must also address the application of 38 C.F.R. § 3.158 
and 38 C.F.R. § 3.655.

The Board notes that 38 C.F.R. § 3.158 (1980) addressed 
abandoned claims.  The general provision allows that, where 
evidence requested is not furnished within 1 year after the 
date of request, the claim will be considered abandoned.  
After 1 year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be 
established based on the evidence, payment of compensation 
shall not be earlier than the date of the filing of the new 
claim.  38 C.F.R. § 3.158(a).

In regard to reporting for VA examinations, the regulation 
provides that, where the veteran fails "without adequate 
reason" to respond to an order to report for a VA 
examination within 1 year of the date of request, and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b).  It is 
not clear whether this provision would apply in this case.  
At the time of the original adjudication the Veteran had not 
received any payments that could be discontinued.  

The RO has denied the Veteran's current claim expressly on 
the basis that he abandoned his earlier claim when he failed 
to respond to the letter of July 10, 1980.  The letter denial 
was based on the failure to report for an examination.  The 
advisory opinion stated that this action was erroneous.  
(Director's Advisory Opinion, January 17, 2006, p.2). 

The evidence of record establishes that the Veteran had an 
adequate reason for not reporting for his examination in July 
1980.  This was affirmed by the advisory opinion and this 
determination formed the basis for why the Veteran's 100 
percent rating was held to be protected.  

In addition, 38 C.F.R. § 3.655(a) (1980) provides that when a 
veteran, without adequate reason, fails to report for a VA 
examination, the award to the veteran will be discontinued 
except as provided in paragraph (b) of that section, 
effective the date of the last payment.  In 38 C.F.R. 
§ 3.655(b) pre-stabilization ratings are addressed.  Even if 
a veteran fails to report for an examination without adequate 
reason, the disability rating would be reduced to the minimum 
evaluation.  There was no discussion of the possible 
application of this regulation in 1980.  

In the event that analysis of the adequacy of notice or the 
receipt of the May 1980 election result in an earlier 
effective date for payments, it would appear this provision 
must be addressed before deciding that a claim is abandoned.

The SOC also included a citation to 38 C.F.R. § 3.159(a) 
(2006) in regard to where evidence requested is not furnished 
within 1 year, the claim will be considered abandoned.  That 
provision is inapplicable in this case.  The provision, 
38 C.F.R. § 3.159(a), was not in existence in 1980, although 
38 C.F.R. § 3.158(a) (1980) is similar.  


Accordingly, the case is REMANDED for the following action:

1.  The RO must address the issue of 
whether the Veteran received adequate 
notice in regard to the initial rating 
action of July 1978.  This means was he 
provided with the proper notice in regard 
to making a knowing election of receiving 
either his VA disability compensation or 
his service retired pay.  The RO must 
provide a complete rationale for any 
determination.

2.  If action taken in conjunction with 
paragraph 1 does not resolve the 
Veteran's claim completely, the RO must 
also address whether the receipt of the 
VA Form 21-651 represents a "claim" to 
receive VA disability compensation 
instead of service retired pay.  If it is 
deemed to be a claim, the RO must address 
the proper handling of the claim and 
whether it would result in the payment of 
VA disability compensation at an earlier 
date.  If it is not deemed to be a claim, 
the RO must provide a complete rationale 
for such a determination.

3.  Upon completion of the above, the RO 
must consider the pertinent regulations 
from 1980, 38 C.F.R. §§ 3.158, 3.655, to 
determine if the Veteran's claim can be 
determined to be abandoned in light of 
the facts of this case.  As noted the 
advisory opinion said that the denial for 
failure to report for an examination was 
erroneous.  

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


